Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4-9 are allowed because the prior art fail to teach that an optical path from the light-permeable region cleaned by the first cleaner to the reflective region cleaned by the second cleaner substantially parallel to a rotating axis of the agitator, and substantially perpendicular to a direction, along which the toner cartridge can be removed and replaced in combination with remaining limitations of claims 1, 4-9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852